Citation Nr: 0020872	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for bilateral eye disorders, including 
loss of vision, claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Daughter


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in which the claim of entitlement to compensation for 
bilateral eye disorders, to include loss of vision, under the 
provisions of 38 U.S.C.A. § 1151 was denied.

In July 1998, a hearing was held in Washington D.C. before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).

This claim was previously before the Board in November 1998 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case now returns to the Board for 
appellate consideration.  


FINDING OF FACT

A preponderance of the evidence demonstrates that the 
veteran's bilateral eye disorder to include visual loss 
represents the continuance or natural progress of those 
conditions for which VA treatment was furnished during the 
1990's.




CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for bilateral eye 
disorders to include visual loss is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Compensation benefits under the provisions of 38 U.S.C.A. 
1151 for bilateral eye disorders to include visual loss as a 
result of VA treatment are not warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for bilateral eye disorders 
to include visual loss.  In essence, he contends that his 
claimed eye problems were caused or aggravated due to VA 
treatment received during the 1990's.  

In the interest of clarity, the Board will briefly review the 
factual background of this case; the relevant law, 
regulations and Court decisions; and then analyze the claims.

Factual Background

In February 1996, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
loss of sight.  

A VA medical record dated in September 1989 showed that an 
impression of endstage chronic open angle glaucoma was made 
and that this had initially been diagnosed in May 1989.  An 
October 1989 note indicated tunnel vision only secondary to 
glaucoma.

VA medical records show that the veteran was hospitalized in 
March 1992 for uncontrolled glaucoma during which time a 
trabeculectomy of the left eye was performed, the purpose of 
which was to allow for the drainage of fluid and lower the 
pressure inside the eye.  The operative report indicated that 
the veteran had advanced glaucoma bilaterally, and that he 
was taking maximally tolerated medications, with intraocular 
pressure in the mid-to-high 20's in the left eye.  A 
diagnosis of uncontrolled glaucoma of the left eye was made.  
On discharge it was noted that he would need surgery in the 
right eye which showed pressures in the mid 30's and 40's on 
topical medications.

VA medical records show that the veteran was hospitalized in 
April 1992 during which time a trabeculectomy of the right 
eye was performed.  The discharge summary indicated that the 
veteran had advanced glaucoma of the right eye with a history 
of a recent trabeculectomy of the left eye, which was doing 
well.  It was noted that the operation was uneventful and 
that the veteran's post-operative course was very benign.  A 
discharge diagnosis of glaucoma of both eyes was made.  

In January 1993, the veteran was hospitalized at a VA 
facility for treatment of uncontrolled primary open angle 
glaucoma and cataracts of the left and right eyes.  It was 
noted that his best corrected vision was 20/200 bilaterally 
on admission and intraocular pressures were 24 on the right 
side and 20 on the left side.  A VA opthalmology attending 
note dated in January 1993 indicated that the veteran had 
diabetes mellitus, chronic schizophrenia and uncontrolled 
end-stage chronic open angle glaucoma.  It was noted that the 
bilateral cataracts were causing a decrease in the best 
corrected vision of the eyes bilaterally to 20/200.  It was 
noted that the risks and benefits of combined glaucoma and 
cataract surgery were discussed with the veteran and his wife 
and that the surgery on the right eye would be performed on 
January 19, 1993 and on the left eye the next day.  The 
record indicated that the veteran and his wife expressed an 
understanding and desire to proceed with the surgery for both 
eyes in an attempt to lower intraocular pressure to an 
acceptable range, to prevent blindness and remove the mature 
cataracts and to place a lens implant and optimize the 
veteran's vision.  

The veteran underwent successful phacoemulsification, 
posterior synechiolysis, posterior chamber intraocular lens 
and trabeculectomy of both eyes and tolerated the both 
procedures well.  The discharge summary indicated that he 
continued to do well despite a large fibrin membrane which 
formed on the left eye; this resolved significantly by the 
time of discharge.  A record dated later in January 1993 
indicated that there was marked post-operative inflammation 
of both eyes, which required frequent eye drops.  It was 
noted that eye pressure was at a nice low level since the 
surgery.  Diagnoses which included: glaucoma, status post 
cataract implants of both eyes and status post bilateral eye 
surgery for uncontrolled glaucoma and cataracts of both eyes, 
were made.  

March 1993 records showed that the veteran's vision was 
20/100 bilaterally.  Intraocular pressure was 13 on the right 
and 17 on the left.  In May 1993, the veteran's vision was 
reported to be 20/800 in the right eye and 20/100 in the left 
eye.  It was noted that the veteran had acute vision loss of 
the right eye since March 1993, and was able to see light but 
unable to count fingers on the right.  Status post failed 
trabeculectomy bilaterally was noted.  An October 1993 record 
showed that an assessment of endstage chronic open angle 
glaucoma was made.  A January 1994 record indicated that 
there was total non-compliance with the veteran's 
medications, which the veteran indicated he would discuss 
with his spouse, who was administering his medications.  An 
April 1994 record indicated that the veteran suffered from 
blindness due to glaucoma.  In a May 1994 entry it was noted 
that the veteran's vision continued to deteriorate and that 
he could barely see to get around.  

VA medical records dated in August 1995 indicated that the 
veteran had uncontrolled endstage chronic open angle glaucoma 
with severe bullous keratopathy.  It was noted that the 
veteran and his wife had not been interested in glaucoma 
surgery, but would consider cyclocryotherapy.  The records 
show that the veteran underwent cyclocryotherapy of the right 
eye in mid-August 1995 and that he tolerated the procedure 
well.  The following day cyclocryotherapy was performed on 
the left eye and this procedure was also tolerated well.  In 
September 1995 an assessment of blindness secondary to 
chronic open angle glaucoma was made.  

A VA visual examination was conducted in October 1996.  The 
medical history indicated that the veteran had end-stage 
glaucoma in both eyes and that he was status post cryotherapy 
in both eyes.  It was noted that he had nonproliferative 
diabetic retinopathy in both eyes and that he had had 
multiple surgeries and laser treatments in both eyes.  The 
report indicated that the veteran was psedophakic in both 
eyes and that he had previously had a corneal defect in the 
right eye, which healed.  The examiner indicated that the 
veteran was comfortable, but had no vision at all.  A visual 
acuity examination revealed no light perception in either eye 
and no visual fields.  A diagnosis of end-stage glaucoma with 
no light perception in both eyes was made.  

By rating action of December 1996, the RO denied the claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  

A June 1997 VA medical record showed that the veteran was 
blind and was able to see only shadows.  

The veteran presented testimony at a hearing held before a 
member of the Board in July 1998.  The veteran's 
representative noted that the veteran had undergone numerous 
surgical and laser procedures of the eyes.  The veteran's 
wife testified that she and the veteran were told that with 
the surgery, there was a 50 percent chance of his eyesight 
improving and that if not it would remain the same.  The 
veteran's daughter testified that her parents were not 
informed that the veteran's eyesight might get worse.  

The veteran's spouse testified that the veteran had his first 
surgery was in 1991 or 1992 and that prior to that surgery he 
had tunnel vision, and that after this surgery, his eyesight 
was a little dimmer.  She testified that his most recent 
surgery of three was in 1995, and stated that between the 
first and last surgeries the veteran's vision gradually 
decreased.  She stated that the veteran also had laser 
treatments which did not seem to have helped at all.  The 
hearing transcript showed that the veteran had glaucoma as 
well as adult onset diabetes for which medications had been 
prescribed.  The veteran's wife testified that she primarily 
administered the veteran's medication and stated that she had 
been trained in giving his medication and that it was given 
correctly as directed.  

A VA eye examination was conducted in May 1999 and the claims 
folder was reviewed in conjunction with the examination.  The 
examiner indicated that there was no indication of eye pain 
and there were no complaints of any visual symptoms or any 
vision out of each eye.  The history indicated that the 
veteran was first diagnosed with advanced chronic open angle 
glaucoma in May 1989 and underwent his first glaucoma laser 
surgeries on both eyes in November 1990; another surgery was 
performed on the left eye in February 1991.  Glaucoma laser 
was insufficient to control the eye pressure, and 
noncompliance was well documented in the record.  In March 
and April 1992 trabeculectomies were performed on the left 
and right eyes.  It was noted that the veteran subsequently 
developed cataracts, following which surgeries on the left 
and right eyes were performed in January 1993.  The pressures 
eventually began to rise, the filters scarred closed, and the 
veteran eventually did not respond to the medical and 
surgical treatment.  In August 1995, the veteran underwent 
cyclocryotherapy of both eyes.  Subsequently, the veteran 
lost sight in both eyes and from September 1995 forward, 
light perception was also lost.  The examiner stated that a 
review of the chart indicated that the bilateral loss of 
vision to no light perception was due to the progressive 
nature of glaucoma, poor compliance to the medication regimen 
over a long period of time and poor response to medical and 
surgical intervention.  

Physical examination of the eyes showed that the veteran's 
uncorrected vision was no light perception in either eye.  
Impressions of: absolute glaucoma with opaque corneas and no 
light perception, of both eyes and status post multiple 
uneventful glaucoma procedures by laser surgeries and 
cyclocryotherapy in attempts to lower intraocular pressure 
and preserve vision without success; bilateral pseudophakia; 
diabetes and a well-documented history of noncompliance with 
medications and an initial reluctance for glaucoma surgery, 
were made.  The examiner opined that the loss of vision to no 
light perception in both eyes was due to the progressive 
nature of glaucoma, which in the veteran's case, had shown 
advanced glaucomatous damage and advanced visual field loss 
upon initial presentation in 1989.  The examiner also 
commented that poor compliance to his medication regimen and 
poor response to medical and surgical intervention led to the 
lack of light perception in both eyes.  

Relevant law and regulations

38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. § 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the fall extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries. 38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case.  
However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to that date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).

Well groundedness of the claim

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded. See 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A mere 
allegation is not sufficient; there must be evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim under 38 U.S.C.A. § 1151 to be well 
grounded, three elements must be satisfied: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 383 (1999).

Analysis

Initial matters - application of law/well groundedness of the 
claim/duty to assist/standard of proof

The Board concludes that a well grounded claim has arguably 
been presented with respect to this issue.  There is evidence 
of the currently claimed bilateral eye disorders and visual 
loss; and there is evidence, in the form of the veteran's 
statements that such disabilities were caused or aggravated 
by VA medical treatment which was furnished in the 1990's.  
While recognizing that the veteran is not a medical 
professional, see Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992), his statements as to what transpired at the VA 
facility cannot be ignored and must be presumed to be true 
for the limited purpose of determining whether the claim is 
well grounded.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); King v. Brown, 5 Vet. App. 19, 21 (1993)

Once a claim has been determined to be well grounded, the 
Board must determine whether VA has complied with its 
statutory duty to assist the veteran.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.159.  The Board concludes that all 
evidence necessary for a fair and impartial adjudication of 
the claim is of record.  In particular, the Board's November 
1998 remand served to provide additional evidence with 
respect to this issue.  The veteran has identified no 
evidence which may be available and which has not been 
obtained.  Accordingly, the claim may be discussed on its 
merits.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

In this case, the record clearly reflects that chronic open 
angle glaucoma was diagnosed in May 1989, prior to any eye 
procedures which were performed by the VA, the earliest of 
which was in November 1990.  Visual loss has been 
demonstrated from approximately thereafter until the present 
time.  In short, the eye disability at issue pre-existed the 
VA medical treatment, and the veteran does not appear to 
contend otherwise.

Inasmuch as a diagnosis of a bilateral eye disorder was 
documented prior to the VA treatment at issue, the critical 
inquiry is whether additional disability resulted from VA 
treatment provided during the 1990's which was not merely 
coincidental with VA hospitalization or medical or surgical 
treatment; the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized, or the certain or near certain 
result of the VA hospitalization or medical or surgical 
treatment.

The evidence in this case includes a competent medical 
opinion which squarely addresses the critical inquiry in this 
case.  In 1999, following an examination of the veteran and a 
comprehensive review of the claims folder, a VA examiner 
opined that the loss of vision to no light perception in both 
eyes was due to the progressive nature of glaucoma, which in 
the veteran's case, had shown advanced glaucomatous damage 
and advanced visual field loss upon initial presentation in 
1989.  The examiner also commented that poor compliance to 
his medication regimen and poor response to medical and 
surgical intervention led to the lack of light perception in 
both eyes.  

The Board notes that there has been no competent medical 
evidence or opinion of record which establishes or even 
suggests a finding contrary to that reached by the VA 
examiner in 1999.  That is, there has been no competent 
medical evidence or opinion presented for the record which 
establishes or even suggests that the currently diagnosed eye 
disorders and visual loss are attributable to any treatment 
provided by VA at any time, particularly VA treatment 
provided by VA from 1990 to 1995.  In this regard, the Board 
finds it significant that the evidence clearly documents eye 
problems diagnosed as chronic open angle glaucoma as early as 
May 1989.

The veteran maintains that he underwent six procedures on his 
eyes, three laser procedures and three surgeries which were 
performed at a VAMC and that none of the procedures helped 
his eyesight.  He reports that after the last procedure, he 
was blind within a month and contends that the VA treatment 
which he received aggravated his condition and caused him to 
go blind.  However, the record does not corroborate the 
veteran's contentions.  The records show a gradual decline in 
the veteran's sight from 1989 forward and indicate that poor 
compliance with the administration of medication may also 
have been a factor with respect to his eye problems.

Moreover, it has not been shown that the veteran possesses 
the requisite knowledge, skill, training, or education to 
qualify as a medical expert in order for such statements to 
be considered competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  With respect to the veteran's 
contentions regarding an etiological nexus between his 
current eye disorders and visual loss and VA treatment, it is 
well-established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In sum, the weight of the competent and probative evidence 
does not support the claim of entitlement to compensation for 
bilateral eye disorders, to include visual loss under the 
provisions of 38 U.S.C.A. § 1151, as the weight of the 
evidence indicates that the claimed disabilities represent 
the continuance or natural progress of the condition for 
which the VA medical treatment was authorized.  Accordingly, 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 is denied.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for bilateral eye disorders, to include 
visual loss, is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

